DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoleau et al. (US 2011/0269875).
Regarding claims 1-6, 10-11, 15-16, 20-23 and 27
Nicoleau teaches cementitious compositions having a hardening accelerator with sodium or potassium sulfate in an amount from 0.01 to 5 wt % with respect to the weight of hydraulic binder, added thereto, and teaches that the combination of the soluble 
As the amounts of these two components overlap the claimed amounts, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549. 
Although, Nicoleau does not teach the total alkali content, Nicoleau does teach the use of a hardening accelerator which also helps reduce permeability of hardened compositions (abstract). Therefore, it would have been prima facie obvious to use the synergistic combination of sodium/potassium sulfate with THEED in any cementitious composition with the expected benefit of accelerating the hardening and reducing the permeability, including cements with a total alkali of less than or equal to 0.7 % by weight of the cementitious composition, absent evidence of new or unexpected results.
Regarding claims 7 and 24
Nicoleau teaches the use of defoamers (paragraph 0082).
Regarding claims 9 and 26
Nicoleau teaches the use of a viscosity enhancer, i.e. viscosity modifying agent (paragraph 0138). The effect of stabilizing the defoaming agent is a property of the composition. When the reference discloses all the limitations of a claim except a 
Regarding claims 12 and 28
Nicoleau teaches the use of retarders (paragraph 0082).
Regarding claim 13
Nicoleau teaches the use of Portland cement with supplementary cementitious materials (SCMs) such as blast furnace slag and fly ash (paragraph 0307).
Regarding claim 14
Although, Nicoleau does not teach the order of mixing, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Regarding claim 17
Sodium/potassium sulfate are crystals obtained in the form of powders, whereas THEED is a liquid, at room temperature.
Regarding claim 18
Nicoleau teaches the use of 0.01 to 0.5 wt % setting retarder (paragraph 0144). As the ratios of THHED to the retarder overlap the claimed ratio, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by In re Malagari, 182 U.S.P.Q. 549. 
Regarding claim 19
Nicoleau teaches the use of a superplasticizer (paragraph 0252).

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoleau et al. (US 2011/0269875), as applied to claims 1-7, 9-24 and 26-28 above, and in view of Herschke (US 2009/0249975).
Regarding claims 8 and 25
Although, Nicoleau does not teach the claimed defoamers, Nicoleau does teach the use of a defoamer. However, Herschke teaches in cementitious compositions that as an air-detraining agent (i.e. defoamer) (paragraph 0094). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Nicoleau by using triisobutylphosphate as the defoaming agent with a reasonable expectation of success, as suggested by Herschke.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734